Opinion by
Ekwall, J.
The vice president of the broker who made the entry testified that the importation consisted of 15 bales of goatskins and that, after verification with the examiner as to values, a split entry was made, 5 bales being entered for consumption and the 10 bales in question being entered for warehouse. The customs examiner testified that the 5 bales, not here involved, were appraised as entered, less consular fees and ocean freight, but that no allowance was made for the consular fees and ocean freight on the entry of the 10 bales herein. He admitted that this was an error, that there was no intended advance in value, and that both entries covered by the importation were intended to be appraised at the same values. Upon the record presented, it was held that there was no intent to defraud the Government or to deceive its officials. The petition was therefore granted.